 

 

DEED OF AMENDMENT

Date:  20th December  2019

Between:

(1) Citibank Europe plc (“Citibank”);

(2) Everest Reinsurance (Bermuda) Limited; and

(3) Everest Reinsurance (Bermuda) Limited UK Branch

(parties (2) and (3) together know as the “Companies”).  

1. Background

1.1 On 31 December 2014 a Committed Facility Letter for Issuance of Payment
Instruments was signed between Citibank and the Companies, as amended by a
Letter of Amendment dated 30th November 2015, 30th December 2016, 29th December
2017 and by a Deed of Amendment 10th December 2018, and as may be further
amended, varied, suppliemented, novated or assigned from time to time  (the
“Committed Facility Letter”).  

1.2 The Parties have agreed certain amendments to the Committed Facility Letter
as detailed in this deed.  

1.3 Terms and expressions defined in the Committed Facility Letter shall have
the same meanings when used in this deed  unless the context otherwise requires
or the contrary is otherwise indicated.

1.4 The parties to this deed  hereby agree that from the Effective Date (as
defined below) the rights and obligations of the parties under the Committed
Facility Letter and the terms of the Committed Facility Letter shall be amended
as specifically set out below. 

2. Effective Date

The following amendments shall take effect on and from 31st December 2019
(“Effective Date”).  

3. Amendments

With effect from the Effective Date, the the following amendments shall be made
to the Committed Facility Letter:

(i)      Clause 2 of the Committed Facility Letter shall be amended and restated
in its entirety as follows:


“THE FACILITY SHALL BE IN A MAXIMUM AGGREGATE AMOUNT OF USD200,000,000.00 (THE
“FACILITY LIMIT”) COMPRISING:


(1)  LETTERS OF CREDIT WITH A MAXIMUM TENOR OF 15 MONTHS INCLUSIVE OF ANY NOTICE
PERIOD TO THE BENEFICIARIES

 


 

    

--------------------------------------------------------------------------------

 


(2)  LETTERS OF CREDIT WITH A MAXIMUM TENOR OF 24 MONTHS INCLUSIVE OF ANY NOTICE
PERIOD TO THE BENEFICIARIES.


(1) AND (2) ABOVE, COLLECTIVELY “STANDARD LCS”.

 

(3)   Letters of Credit issued in respect of Funds at Lloyds obligations with a
maximum tenor of up to 60 months inclusive of any notice period to the
beneficiaries (“FAL LCs”).   The aggregate amount in respect of FAL LCs shall
not exceed USD 150,000,000 and shall be made available jointly to the
Companies. 

 

For the avoidance of doubt, all or any part of the Facility shall be available
to either Company save that a utilisation by one Company shall reduce the
remaining availability for itself and the other Company. The aggregate of all
utilisations made by the Companies under the Facility shall not exceed the
Facility Limit.

 

No credit will be issued under the Facility after 31st December, 2020 (the
“Availability End Date”) and no Credit will be issued under the Facility unless
it is expressed to expire no later than 31st December, 2024. (the “Facility
Expiry Date”).”  

 

4. Costs and expenses

Each party to this deed  shall bear its own costs and expenses in relation to
the amendments agreed pursuant to the terms of this deed.

5. Affirmation and acceptance

5.1 With effect from the Effective Date, the terms and conditions of the
Committed Facility Letter shall be read and construed by reference to this deed
and all references to the Committed Facility Letter shall be deemed to
incorporate the relevant amendments contained within this deed and all
references in the Committed Facility Letter  to “this Committed Facility Letter”
shall with effect from the Effective Date be references to the Committed
Facility Letter as amended by this deed.

5.2 In the event of any conflict between the terms of this deed and the
Committed Facility Letter, the terms of this deed shall prevail.

5.3 For the avoidance of doubt, except as amended by the terms of this deed, all
of the terms and conditions of the Committed Facility Letter shall continue to
apply and remain in full force and effect.

5.5 The Companies shall, at the request of Citibank, do all such acts necessary
or desirable to give effect to the amendments effected or to be effected
pursuant to the terms of this deed.

6. Continuation of Security

The Companies confirm that, on and after the Effective Date:

(a) notwithstanding the amendments made to the Committed Facility Letter
pursuant to this deed, the Pledge Agreement dated 07th April 2005, as amended on
15 March 2006, 10 March 2011, 14 November 2014 between Everest Reinsurance
(Bermuda) Ltd and Citibank (the “Pledge Agreement”) and any security granted
under it continues in full force and effect; and

    

--------------------------------------------------------------------------------

 

b) such Pledge Agreement and security extends to the Committed Facility Letter,
as amended pursuant to this deed.

7. Counterparts

This deed may be executed in counterparts, each of which shall be deemed to be
an original, and all such counterparts taken together shall constitute one and
the same agreement. This amendment shall take effect as a deed notwithstanding
it is signed under hand by Citibank.

8. Third party rights

No person shall have any right to enforce any provision of this deed under the
Contracts (Rights of Third Parties) Act 1999.

9. Governing law

This deed (and any non-contractual obligation, dispute, controversy, proceedings
or claim of whatever nature arising out of it or in any way relating to this
deed or its formation) shall be governed by and construed in accordance with
English law.

[signature pages follow]

    

--------------------------------------------------------------------------------

 

Signatories to the deed of amendment

 

 

 

 

EXECUTED AS A DEED BY OR ON BEHALF OF

Everest Reinsurance (Bermuda) Limited UK Branch

 

and signed by the persons specified on the right

acting in accordance with the laws of United Kingdom,  

under the authority of the Company

pursuant to a resolution of Everest Reinsurance (Bermuda) Limited UK Branch

dated (Insert Date): 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signed    /S/ NIGEL EDWARDS-SMITH

 

Name     Nigel Edwards-Smith

 

Title        Chief Administrative Officer (UK Branch)

 

Signed    /S/ PAUL CLAYDEN

 

Name     Paul Clayden

 

Title        Financial Comptroller

 

 

 

 

 

 

 

 

EXECUTED AS A DEED BY OR ON BEHALF OF

Everest Reinsurance (Bermuda) Limited

 

and signed by the persons specified on the right

acting in accordance with the laws of Bermuda,  

under the authority of the Company

pursuant to a resolution of Everest Reinsurance (Bermuda) Limited

dated (Insert Date): 

 

 

 

 

 

 

 

 

 

Signed    /S/ SANJOY MUKHERJEE

 

Name     Sanjoy Mukherjee

 

Title        Managing Director & CEO

 

Signed    /S/ DAVID LAWLER

 

Name     David Lawler

 

Title        Chief Accountant

 

 

 

 

 

 

 

 

    

--------------------------------------------------------------------------------

 

WE HEREBY CONFIRM OUR ACCEPTANCE ON BEHALF OF CITIBANK:

 

By:           /S/ NIALL TUCKEY

Name:     Niall Tuckey

Title:       Director 

 

 

 

    

--------------------------------------------------------------------------------